DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 11/18/2020 is acknowledged.
Claims 3, 4, 6 and 7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 5 and 8 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2016/0118285 to Takada et al.
In regards to Claim 1, Takada teaches a plasma processing apparatus [0005, 0006], comprising: a mounting table 1 Fig. 1A (and desired embodiment of Fig. 8)  having thereon a mounting surface 11a on which a work-piece W serving as a plasma processing target is mounted; a coolant path 32 (and specifically 32C in Fig. 8) formed within the mounting table along the mounting surface of the mounting table (as it flows under the entire top surface area of 11A); an inlet path 33 connected to the coolant path from a backside 30B of the mounting surface of the mounting table and configured to introduce a coolant into the coolant path [0032]; and a thermal resistor (path portion of 32D) provided in a region, facing a connection portion (path portion of 32B) between the inlet path and the coolant path, of an inner wall of the coolant path (slanted path of 32D) [0019-0059].  
In regards to Claim 2, Takada teaches the thermal resistor is made of the same material as a base of the mounting table and provided as it is made out of a single body within the base of the mounting table to be protruded toward the connection portion from the region (as it is formed of the same solid body of 30 and slants upwards into and narrows into 32B), facing the connection portion 32B between the inlet path and the coolant path, of the inner wall of the coolant path as it is a raised portion from 32B to 32C.

In regards to Claim 8, Takada teaches the thermal resistor has an inclined surface such that a thickness thereof is decreased toward a flow direction of the coolant flowing through the coolant path (as shown in the incline of 32D to 32C in Fig. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716